Citation Nr: 0322707	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a left elbow 
disability

3.  Entitlement to service connection for arthritis of 
multiple joints


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



REMAND

On January 9, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be contacted and 
provided an opportunity to supplement the 
record on appeal with any relevant 
evidence.
a.  In this regard, he should be 
told that in order for VA to undertake 
reasonable efforts to obtain information 
and evidence necessary to substantiate 
his claims, he must fully cooperate by 
providing all relevant information.
b.  Ask the veteran to state with 
specificity which joints he is claiming 
to have arthritis because of in service 
disease or injury. 
c.  Ask the veteran to submit 
medical evidence that he has in his 
possession or may be able to obtain, 
which shows a relationship between the 
disabilities for which he is claiming 
service connection (i.e., heart disease, 
a left elbow disability, and arthritis of 
multiple joints) and his military 
service.
d.  Ask the veteran to provide the 
Board with statements from men who he 
served with while in military service, 
and people, including his family, who he 
knew after military service.  Ask the 
veteran to ask these people to provide 
written statements of what they saw at 
these times in regards to the injuries 
the veteran sustained, the veteran's in-
service and post-service manifestation of 
problems with his heart, left elbow, and 
arthritis in multiple joints, and the 
veteran's in-service and post-service 
treatment for his heart, left elbow, and 
arthritis in multiple joints.
e.  Ask the veteran if he is 
currently in receipt of, or has ever 
received, Workmen's Compensation 
disability and/or Social Security 
Administration (SSA) disability benefits 
for any of the claimed disabilities.  
Obtain all records identified by the 
veteran.
f.  Ask the veteran to provide the 
Board with the full names, addresses, and 
dates of treatment for the following 
physicians whose names were found in the 
record on appeal:  Drs. Michael Fennegan 
(Pamplin, VA), Watkins (Drakes Branch, 
VA), and Leo Graddock (Lynchburg, VA).
g.  Ask the veteran to provide the 
Board with the names, addresses, and 
dates of treatment for all in service 
hospitals where he received treatment for 
the claimed disabilities, the names, 
addresses, and dates of treatment for all 
post-service medical care facilities 
(hospitals, HMOs, etc.) who treated him 
for the claimed disabilities since his 
separation from military service in 
January 1947, and the names, addresses, 
dates of treatment for any employer who 
provided him with medical care (i.e., 
employment examination, insurance 
examinations, on the job clinic records, 
etc . . .) since that time. 

2.  Obtain the veteran's clinical records 
for all in-service periods of 
hospitalization, all post January 1947 
treatment records from all of the other 
entities the veteran identifies, 
including all post January 1947 records 
held by Drs. Michael Fennegan, Watkins, 
and Leo Graddock, all post January 1947 
to January 1994 and post July 2001 
records held by Dr. Steven W. Cross of 
Virginia Cardiovascular Specialists (7605 
Forest Ave., Suite 303, Richmond, VA 
23229), all post January 1947 to May 1999 
and post April 2001 records held by Drs. 
Wayland Dunn and Robert C. Wade of 
Charlotte Primary Care (P.O. Box 368, 
Charlotte Court House, VA 23923), all 
post January 1947 records held by Dr. J. 
Wayland Dunn of Court House Medical 
Center (P.O. Box 395, 560 George 
Washington Hwy., Charlotte Court House, 
VA 23923), all post January 1947 records 
held by Dr. James C. Sutherland, Jr. (900 
N. Hamilton Street, Suite B, Richmond, VA 
23221 and James & Jessee Medical Ass., 
The Atrium, Suit 4300, 1401 Johnston 
Willis Drive, Richmond, VA 23235), and 
all post January 1947 records held by VA 
medical centers (VAMCs) in Virginia, 
including all the post January 1947 to 
July 1999 and post September 2001 records 
held by the Richmond VAMC (a/k/a McGuire 
VAMC) as well as any separate records 
kept by Dr. Schecterman of the Richmond 
VAMC.  As to the VAMCs', request notes, 
discharge summaries, consults, vitals, 
medications, labs, imaging, diet and 
nutrition assessment, procedures, and 
problem lists.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded VA 
examinations by a cardiologist, an 
orthopedist, and a rheumatologist.
a.  The examiners must review the 
claims folder and must state that they 
did so.
b.  The examiners should elicit from 
the veteran a detailed history regarding 
the onset and progression of relevant 
symptoms, as well as the veteran's post-
service work history as it pertains to 
joint injuries.
c.  All indicated tests and studies, 
including x-rays and blood testing, 
should be accomplished.
d.  The cardiologist must thereafter 
provide answers to the following 
questions:
(i).  Does the veteran 
currently suffer from heart disease?  
If so, please provide the specific 
diagnoses for the heart diseases 
diagnosed.
(ii).  If the veteran is 
diagnosed with heart disease[s], 
state whether it is as least as 
likely than not that it is 
attributable to the veteran's 
military service.
(iii.).  If one of the 
veteran's diagnoses includes 
arteriosclerosis, cardiovascular-
renal disease, hypertension, or 
endocarditis, state whether it is as 
least as likely than not that the 
disease manifested itself to a 
compensable degree within one year 
of the veteran's separation from 
military service.
Note:  In providing the above 
opinions, the examiner must take 
into account the veteran's claims 
and the fact that his military 
service ended in January 1947.
e.  The orthopedist and 
rheumatologist must thereafter provide 
consensus opinions as to the following 
questions:
(i).  Does the veteran 
currently suffer from disease 
process of the left elbow and/or 
other joints?  If so, please provide 
the specific diagnoses of the 
disorders found and the location for 
each disorder (i.e., degenerative 
joint disease, osteo arthritis, 
traumatic arthritis, rheumatoid 
arthritis, bursitis, impingement 
syndrome, strain, etc.).
(ii).  Does the veteran's left 
elbow show any signs of having been 
subject to a shell fragment wound 
injury?
(iii).  If the veteran is 
diagnosed with a disease process of 
any joint, as to each joint, state 
whether it is as least as likely 
than not that it is attributable to 
the veteran's military service.
(iv.).  If one of the veteran's 
diagnoses includes arthritis, 
verified by x-ray, as to each join 
effected, state whether it is as 
least as likely than not that the 
arthritis manifested itself to a 
compensable degree within one year 
of the veteran's separation from 
military service.
Note:  In providing the above 
opinions, the examiners must take 
into account the veteran's claims, 
the fact that his military service 
ended in January 1947, and any post-
service injuries.
f.  Legible reports of examination 
must be associated with the record and 
must include all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





